             Case 2:19-cv-00150-LGW-BWC Document 1 Filed 12/05/19 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION

    BANK OZK F/K/A BANK OF THE OZARKS, AS
    SUCCESSOR IN INTEREST TO AND
    ASSIGNEE OF, THE FEDERAL DEPOSIT
    INSURANCE CORPORATION, AS RECEIVER
    OF OGLETHORPE BANK
� �
  - ��ELAI�-'JlEE,
     -            . - ----- - - --------!-- - - --�
                  -
                                          : Civil Action :
    v.                                    : File No: ---
                                                     2:19-cv-150

         JAMES MICHAEL HULSEY AND
         STEPHEN DERRICK HULSEY,
             DEFENDANTS


                                          COMPLAINT

               COMES NOW, Plaintiff, BANK OZK, formerly known as "Bank of the

         Ozarks", ("Bank"), and hereby files its Complaint against Defendants and in

         support thereof shows this Honorable Court as follows:

                         PARTIES, JURISDICTION AND VENUE

                                                1.

               Bank OZK is a banking entity created under Arkansas Law and having its

         principal place of business located in Little Rock, Arkansas.

                                                2.
Case 2:19-cv-00150-LGW-BWC Document 1 Filed 12/05/19 Page 2 of 8
Case 2:19-cv-00150-LGW-BWC Document 1 Filed 12/05/19 Page 3 of 8
Case 2:19-cv-00150-LGW-BWC Document 1 Filed 12/05/19 Page 4 of 8
Case 2:19-cv-00150-LGW-BWC Document 1 Filed 12/05/19 Page 5 of 8
Case 2:19-cv-00150-LGW-BWC Document 1 Filed 12/05/19 Page 6 of 8
Case 2:19-cv-00150-LGW-BWC Document 1 Filed 12/05/19 Page 7 of 8
Case 2:19-cv-00150-LGW-BWC Document 1 Filed 12/05/19 Page 8 of 8
